Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 28 June 2022 have been fully considered but they are not persuasive.
Applicant argues that the combination of Iwatsu and CN ‘070 fail to render instant Claim 1 obvious. Specifically, Applicant argues that CN ‘070 fails to teach or suggest the “control the brightness of only the pixel division unit” limitation. Applicant also argues that CN ‘070 fails to disclose “dividing each boundary pixel unit into at least two pixel division units such that each of the at least two pixel division units comprises parts of all sub-pixels of the boundary pixel unit” and “performing a shading process only on the pixel division unit”.
Iwatsu discloses that each boundary pixel unit is divided into at least two pixel division units such that each of the at least two pixel division units comprises parts of all sub-pixels of the boundary pixel unit (paragraphs 0031-0035). CN ‘070 (English translation) states that the display area includes a plurality of pixel units. The plurality of pixel units are arranged in a first direction to form a pixel row, and the plurality of pixel units are arranged in a second direction to form a pixel column, wherein the first direction and second direction are perpendicular to one another (paragraph 0011). At least two pixel units have a different brightness from the pixel unit adjacent to the special shaped boundary in the first and/or second direction along the special shaped boundary (paragraph 0013). In other words, the brightness of the pixel units can be adjusted independently. Iwatsu discloses the presence of pixel division units, while CN ‘070 teaches the independent brightness (i.e. a shading process) of pixel units. Iwatsu determines the ratio of the area of the inner region to the total area of the second pixel and sets a brightness for the whole pixel based on this ratio (see Iwatsu, paragraphs 0035-0041). In CN ‘070, the brightness is not uniform along the boundary region, as the pixel units arranged along the boundary have a gradual change in brightness (CN ‘070, paragraph 0017). Thus, a person having ordinary skill in the art would recognize that forming the pixel division units disclosed by Iwatsu, and then applying the gradual brightness change of adjacent units taught by CN ‘070 would be equivalent to performing a shading process only on the pixel division unit, rather than the whole pixel. For these reasons, the Applicant’s argument that the limitations of instant Claim 1 are not suggested or disclosed by the combination of Iwatsu and CN ‘070 are not considered persuasive and the previously issued rejection is not withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYSON D COSGROVE whose telephone number is (571)272-2153. The examiner can normally be reached Monday-Friday 8:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYSON D COSGROVE/Examiner, Art Unit 1737             

/PETER L VAJDA/Primary Examiner, Art Unit 1737
07/28/2022